— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered October 7, 2002, convicting him of gang assault in the second degree, upon a jury verdict, and imposing sentence.
*582Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he committed the crime of gang assault in the second degree is unpreserved for appellate review (see People v Fryar, 276 AD2d 641 [2000]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Santucci, Krausman and Rivera, JJ., concur.